 MIDWEST CASTING CORP.Midwest Casting CorporationandLocal Union 42 ofthe InternationalMolders and Allied WorkersUnion,AFL-CIO. Case 26-CA-3889December 14, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn August 6, 1971, Trial Examiner Ramey Dono-van issued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions anda supporting brief, and the Respondent filed a briefanswering the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.iThe Respondent has excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F.2d 362 (C A 3). We have carefully examined the record andfind no basis for reversing his findings.TRIAL EXAMINER'S DECISIONRAMEY DONOVAN,Trial Examiner:The charge was filedon January 12, 1971,against Midwest Casting Corporation,herein Respondent or the Company,by Local Union 42 ofthe InternationalMolders and Allied Workers Union,AFL-CIO,herein the Union.A complaint issued againstRespondenton February 26, 1971,alleging refusal tobargain with the Union in violation of Section 8(a)(1) and(5)of the Act in five specified respects.Respondent'sanswer denied that it had refused to bargain.The case wastried in Little Rock, Arkansas,on April 19 through 21,1971.11Respondent'smotion to correct the record is granted The TrialExaminer hereby corrects page 6, lines 5-25, and page 7, lines 1-8, wherewitness Swafford is incorrectly shown to have been questionedby the TrialExaminer instead ofby Mr Clark,the General Counsel.2Respondent is a subsidiary of Stephens,Incorporated,an organizationFINDINGSAND CONCLUSIONS1.JURISDICTION523Respondent is a corporation with a place of business inMabelvale, Arkansas, where it operates a foundry thatmanufactures metal plates for pianos and counter weightsused in forklift trucks.2During a representative 12-month period, Respondent, atitsMabelvale operation, purchased and received goods andmaterials, valued in excess of $50,000 directly from pointsoutside Arkansas, and, during the same period, it sold andshipped products valued in excess of $50,000 from itsMablevale plant to points outside Arkansas.It is found that Respondent is an employer engaged incommerce within the meaning of the Act and that theUnion is a labor organization within the meaning of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent has had contractual relations with the Unionover a period of years. The most recent contract was for theperiod from December 4, 1967, to December 3, 1970.Prior to 1970 the contracts between the parties had beennegotiated by management with the union representativeand a committee of plant employees. Neither side hadattorneys participating in contract negotiations. However,during the summer of 1970 Respondent consulted AttorneyLyon regarding a seniority problem.3 In the course of goinginto the matter, Lyon and Respondent decided that thecontract was unclear on seniority since it was a blend ofplantwide and group seniority. Further examination of theentire, contract led to the decision that, since contractnegotiations were anticipated later in the year, Lyon shouldreview the entire contract. In conjunction with manage-ment, Lyon studied the contract and then drafted anextensively revised contract that was intended to clarify therelationship between the contracting parties and to alteraspects of the contract that management wished to change.The foregoing remained an intramural matter betweenRespondent and its attorney until, as we shall see, contractnegotiationscommenced in November 1970 betweenRespondent and the Union.By letter of September 14, 1970, Swafford, the unionrepresentative, wrote to Respondent and stated the Union'sdesire "to open the agreement for renegotiations on termsand conditions for a new contract."In acknowledging receipt of , the Union's request toreopen the contract, attorney Lincoln also, requested anoutline of the union, proposals for a new contract. OnOctober 15, 1970, Swafford went to the plant and handedCoulter, the plant manager, a longhand writing of 18 unioncontract proposals.Not unnaturally, the 18 proposalsinvolved the granting of improvements and advantages tothe Union and the employees, e.g., 75 cents per hour totalotherwise not describedin the record.8 Lyon is withthe law firm of House, Holmes and Jewell. Otherassociatesof that firm who appearin the contract negotiationsbetween theRespondent and the Union in 1970-71 are Lincoln andLovett.194 NLRB No. 91 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage increase in 18 month contract; increase in reportingpay; three additional. holidays;..supervisors ,to performsnounitwork; temporary transferee from lower to higherclassificationtoreceivehigher rate, but temporarytransferee from higher to lower classification to retain hishigher rate.The NegotiationsBy mutual agreement the parties met for the first time incontract negotiations on November 6, 1970, at a motel inLittleRock.The respective negotiators, at this andsubsequentsessionswere: For the Union: Swafford, districtrepresentative of the Union from Harrison, Tennessee; andan employeecommitteeof six of Respondent's employees,including officers of the local union. For Respondent:attorneysLincoln and Lyon; Coulter, plant manager;Schutter, plant superintendent; Sims, secretary-treasurer ofRespondent; and Millwee, a management consultant ofStephens, Incorporated, parent ofRespondent,whoworked closely with Respondent's management on finan-cialaspects of the local operation. For the most part,Swafford was the union spokesman and Lincoln, thespokesman for Respondent.At the November6 session,Respondent stated that it hada complete contract proposal to submit to the Union and itgave the Union a written copy of its proposed contract. Inorder to afford the Union time to acquaint itself with theproposed contract, the Respondent withdrew to anotherroom for about an hour. The parties then convenedtogether and began to go through the proposed contract,article by article.4By questions and mutualdiscussion, the parties coveredabout the first five articles of the proposed contract onNovember 6. For instance, the Union had some questionsabout part of the recognitionclause,but, as Swaffordtestified,when the matter was explained by Respondentthere was no problem. The proposed representation articleprovided for five union plant committeemen, but it wasmutually agreed that the Union would have six committee-men. The proposed management rights articlewas moredetailed and elaborate than the corresponding clause in theold contract. The Union raised various questions aboutcertain sections of the article but told Respondent that itsposition would depend on what was provided in othercontract articles. The discussion of management rights wastherefore of a limited nature at this session. The proposedno-strike clause was also more detailed and exacting thanitscounterpart in the old contract. The Union voicedobjection to,certain' time limits in the clause regardingunion warnings and orders to illegal strikers. The matterswere discussed, but not in depth. The parties were in effectendeavoring to cover as many articles of the contract aspossible byway of a light survey-of theground and had notendeavored to resolvematters that presented serious4The old contract consisted of 14 articles in 17 pages. Respondent's1970 proposed contract embraced 23 pages and 20 articles Testimony as towhat was said and done concerning each proposed article and subdivisionsthereof at each of the bargaining sessions was furnished by Swafford, theGeneralCounsel's solewitnessatthehearing.Lyon performed acorresponding function as Respondent's witness Various other witnesses of-,Respondent testified on this or that particular bargaining session or eventdivergence. This first session ran from about 4:30 p.m. to 9.p.m.At the November 6 session, Respondent proposed thatthe parties meet again on the following day, Saturday.Swafford said that he would not be able to do so and couldnot meet again until after November 14. A meeting, wastherefore scheduled forMonday, November 16. TheRespondent suggested that the bargaining be held duringthe day rather than confining the bargaining to eveningsessions. Swafford refused unless Respondent agreed to paythe six employee members of the union negotiating teamthe wages they would lose by participating in negotiationsinstead of working. Respondent refused to do so.On November 16 the parties again met from approxi-mately 5 to 9 p.m. They discussed article VI, Hours andOvertime, of the Respondent's proposal. The Union voicedobjection to some of the provisions in the article. Thematters were discussed. Some were agreed upon and somewere not.Where, for instance, the Company proposalprovided that in the event of slack business, the Companycould reduce plant operations without consulting theUnion before laying off employees for lack of work, it wasagreed to, when the provision was added that senioritywould be followed. Another provision would allowsupervisors to perform unit work. The Company said thatitsoperations required that it have this flexibility if aparticular situation arose. To meet the union objection theCompany said that it would provide that supervisors wouldnot work if by doing so any unit employee would bedeprived of straight time hours. The Union did not agree.With respect to wages, the Respondent's written contractproposal provided for a 5-cent increase in 1970, 1971, and1972, except for laborers. At Respondent's suggestion onNovember 16, it was agreed to defer any discussion ofwages in article VII until the parties first attempted to agreeon the language of other parts of the contract. The partiesdiscussed a transfer provision in article VII. The Compa-ny'sproposal provided that an employee temporarilytransferred to a higher paying job should receive the higherrate after 1 week and if he remained on such a job for morethan 6 months he would be reclassified to the higher rate;and if an employee was transferred to a lower paying jobfor morethan2 days he would receive the lower rate. TheUnion contended that whenever an employee was trans-ferred to a higher paying job, he should receive the higherrate but that when transferred to a lower paying job hispresent rate would not be lowered. The Company said itwould change the 2 days to 1 week as the time before atransferee to a lower paying job would be paid at the lowerrate but that it felt that on transfers rates should, go dawn aswell as up depending on whether the transfer was to ahigher or to a lower paying job.A section of the Company's proposed article VIIprovided that. the Company could grant merit wageincreases in its sole discretion but would advise the UnionAlthough the Examiner heard all the testimony at the hearing and has readthe complete transcript of testimony, he deems it neither feasible nornecessary to describe the respectivestatementsor positions by each partyon each and every article discussed at the varioussessions.We shalldescribe the respective positions by citing specifics from time to time inorder to reflect what, in our view, was the nature of-'the bargaining. MIDWESTCASTINGCORP.525when such increases were made. The Union said that suchincreases might be discriminatory and the Company agreedto provide that increases would be on a nondiscriminatorybasis.5ArticleVIII dealt with checkoff of union dues. TheCompany's written proposal was substantially identical to,-the checkoff provision in the old contract, i.e., employeewritten authorization was required and such authorizationcould be cancelled by the employee at any time uponnotice. The _Union's proposal to the Company provided, insubstance, that the authorization would be irrevocable for 1year or until the expiration of the contract whicheveroccurred sooner. According to Swafford, Lincoln stated onNovember 16 that the matter of checkoff depended on theUnion's cooperation with the Company on the language orprovisions in other sections of the contract. The checkoffwas discussed along the Imes of the respective proposals butnot in great length, or to any dispositive point.On article IX dealing with discharges the Union agreedon most of the enumerated reasons for discharge, e.g.,drinking on the job, etc., but raised a question aboutviolation of local city or state ordinances being a cause fordischarge. The Union objected to a provision that, if uponarbitration, a discharge was found to be warranted andbackpay was ordered, the backpay should be offset byintermediate earnings. At a subsequent meeting the Unionagreed to this provision.A meeting was arranged for the following day, November17.Respondent proposed that the meeting be held duringthe day. The Union refused unless the Company would paythewages of the employee members of the unionnegotiating committee. The Company said that it wouldpay half of the wages but the Union said that it had nofunds to pay the balance. The Company said that thereshould be longer bargaining sessions because the expirationdate of the old contract was near. However, the meetingagain commenced about 5 p.m. and adjourned about 9 p.m.On November 17 the parties discussed article X,Seniority.The company proposal was that on layoffs,recalls,and promotions the Company would considerlength of service, skill, ability, and aptitude and that lengthof service would govern if the other factors were relativelyequal.However, the Company, except in cases ofdiscrimination, could determine skill, ability, and aptitudeand its determination thereon was excluded from thegrievance procedure. The Union objected to the latterprovision. The Company proposal was that seniority wouldbe lost by 6 months continuous layoff. Although the oldcontract provided for loss of seniority after 12 months-layoff the Union proposed that this be eliminated and that,in effect, seniority would not be lost by layoff of anyduration. Subsequently, the parties agreed that senioritywould be lost after layoff for 12 months.On article XI the Company proposal eliminated jobpostings which had been in the old contract. Instead it was5As we have earlier indicated the proposed contract had a substantialnumber of articles as well as subdivisions of articles. We are not attemptingto describe everything said on each article and section thereof but, in ouropinion, both the Umon and the Company were stating and discussingtheir respective positions. Each side displayed flexibility on matters whereitdeemed that it could, having in mind their respective views and positionson what they considered to be items of major or minor importance.provided that the Company could promote or demote withnotice to the Union and with the reasonableness of theCompany's decision being subject to the grievance andarbitration clause. The Union wanted job posting. TheCompany said that job posting had not worked well andthat there had been problems about whether the job hadbeen posted correctly or long enough and no one had beensatisfied.Also, according to the Company, the job postingwas time consuming and there was too much of a time lagwhen the Company needed to fill a job promptly.With respect to article XII, Holidays, the Companyproposed six holidays as in the old contract. The Union hadproposed three additional holidays, Good Friday, day afterThanksgiving, and Christmas Eve. The Company said thatthe article involved money and suggested that, like wages, itbe passed over temporarily until the language in the othercontract articles could be worked out. This was done.The parties had no problems with article XIV, Rules andRegulations.On articleXV,Grievances, therewassubstantial agreement after the Respondent acquiesced in aunion request regarding visitation rights at the plant for theunion representative. Article XVI, Arbitration, provided,inter alia,that if the union and the Company were unable toagreeon an impartial arbitrator, a list of possiblearbitrators would be sought from the local chancellor. Thisprovision had been in the old contract. However, at theNovember 17, 1970, bargaining session the Union wantedtosubstitute theFederalMediation Service for thechancellor and explained its reasons therefor. Respondent,by the next meeting, agreed to this change. Article XVII,Classifications,was passed over since it dealt with jobclassifications and rates and was therefore a money item.Consistentwith Respondent's suggestion at an earliermeeting, the parties were endeavoring to reach agreementon nonmoney articles before turning their attention tomoney matters. Article XVIII, Conformity to Existing orFuture Laws, and article XIX, Miscellaneous, apparentlymerited no attention. The last article, article XX, DurationofAgreement, as set forth in the company proposal,provided for a 3-year contract from December 4, 1970. TheUnion said that 3 years was too long a period.At some point in this November 17 session, as he haddone previously,Lincoln urged that the negotiations beheld during the daytime. Either at this or at a prior meetingLincoln said that the bargaining sessions should be longerand that the 3 to 4 hours in the evening were not enough.On November .17 Lincoln stated that he did not considerthat the Union was carrying its responsibility as it shouldregarding negotiations. He also said that he did not feel thatthe Union was cooperating with the Company in trying toreach agreement on some of the contract articles.According to Swafford, Lincoln specifically mentioned theCompany's no-strike clause in connection with his remarkabout lack of union cooperation.6 Lincoln said that if the6Briefly stated, the Company's proposal had been that in the event ofan illegalwalkout the International representative of the Union should takecertain specific steps within certain time periods in communicating withemployees regarding the illegal walkout. The parties differed over suchmatters asthe number ofdayswithin which the union representativeshould act and whether by registered, certified, or regular mail and soforth. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion did not show more cooperation, the Company wouldwithdraw its checkoff proposal.The following is a description of the Union's position asgiven by Swafford to Lincoln in response to the abovematters raised by Lincoln at various meetings and asdescribed by Swafford in his testimony. The Union wouldnot meet during the day unless the Company paid the sixemployees on the union committee the wages they wouldlose by not working. The Company refused to do this butdid offer to pay half the wages. This was not acceptable tothe Union because it said it did not have the money to paythe other half and apparently the committeemen wereunable or unwilling to forego half their pay.7 As to eveningsessions, the Union would not meet beyond about 9 p.m.because, Swafford said, the committeemen had worked allday and then had to be at work at 7 a.m. the next morning.8With respect to Swafford's schedule and consequentunavailability of the union contingent to meet as frequentlyas proposed by the Company, Swafford said he toldRespondent "that I had other negotiations I had to takecare of, grievances to process, and that I had spent as muchtime on this negotiation as I had on any other negotia-tions." Swafford testified that he was district representativeof the Union in a five-state area. He attended meetings ofvarious local unions and handled or participated in variousgrievance proceedings and negotiations in a wide spreadgeographical area.At the November 17 meeting the parties also discussedthe date of their next meeting. Swafford said that he wouldnot be available until December 1 because of variouscommitments,9 A meeting for December 2 was thereforearranged and was held from approximately 5 to 8:30 p.m.10On December 2 the parties went through the Company'sproposed contract that they had been considering through-out the previoussessions.They narrowed matters to thoseon which they, disagreed and also confronted the moneyissue.The Company's proposal as originally submittedprovided for a 3-year contract with a 5-cent-an-hourincreasein the first year of the contract and 5 cents in eachof the 2 succeeding years. On December 2, the Companysupplemented this proposal by adding a 5-cent incentive foreach hour worked to all employees who worked a full 40-hour week.ii This incentive did not apply to laborers, ofwhich Swafford estimated, there were 4 or 5 in the workforce of about 90 or 100.The Union's proposal was for a 75-cent-an-hour increasein an 18-month contract. The Union then said it wouldagree to a 60-cent package in an 18-month contract. The4 In prior years the Company had paid thecommitteefor attendance atdaytime negotiations. The Company states that this was because there wereonly threecommitteemenand now there were six.8 Swafford testified that on one occasion the Company had suggested aSaturday meeting but that he declined because of a prior commitment. Onan occasion when the Company had suggested a Sunday session Swaffordsaid that he could not get back to the area on that particular Sunday.9The matter of meeting during the day was also raised Swafford'sposition regarding his availability as wellas the issueof daytimemeetingshas been described at some length above.iUOn November 17 the Union suggested to the Company that a Federalmediator attend the next meeting. It appeared that the Union had alreadycontacted a particular mediator. The Company said that it had noobjection to this mediator's participationThe mediator, however, firstappeared at the December 3 meeting,infrau The record is clear that the Company had a severe absenteeismCompany asked Swafford if he considered his wageproposal to be a responsible offer. He said, yes, and that ifthe Company thought that 60 cents was out of the ball parkthen "We were wasting our time." The Company askedwhat 60 cents represented in the hourly rate. After somecomputation, Swafford said that it was 50 cents per hourplus 10 cents in fringe benefits, such as three additionalholidays and other fringes. The Company then made itsown calculation and figured the fringe benefits at 22 or 23cents or a total package of 72 or 73 cents rather than 60.While the Union did not oppose the Company's 5-centincentive, it said that it did not count the 5 cents as part ofthe economic package. The Company disagreed, saying, ineffect, that it was 5 cents to be paid by the Company andreceived by employees.The Company said that it would make an additionalwage proposal. Instead of 5 (cents), 5, and 5, it was offering5, 7, and 10 plus the 5-cent incentive. Swafford said that thiswas not getting anywhere and would not settle the contract.The Company said that 60 cents was excessive. The Unionsaid that it would not buy (accept) the Company's offer.The Company said it withdrew its entire contract proposal.Swafford said, you mean we spent four meetings on thecontract and you now withdraw it. Lincoln said, yes, andstated that the Union had not manifested cooperation andresponsibility in trying to reach an agreement. Swaffordthen proposed that the parties discuss the union proposals.The Company agreed.In the course of the discussions regarding the 18 itemsthat the Union had set forth in its contract proposal notmuch progress was made. Many of the items had alreadybeen involved in previous discussions since the Union, inobjecting to company contract proposals, would directly orindirectly, refer to its own demands, e.g., one of the unionproposals was that in the event of slack business the planthours be reduced to 32 before any layoffs were made; theCompany rejected this because it said it needed moreflexibility and that sometimes one department'or sectionwould have sufficient work whereas another departmentmight have no work. This matter of reducing hours andlayoffs had been discussed at prior meetings when theCompany's proposals were being considered. Anotherunion proposal was a 75-cent raise in an 18-month contract.The Company rejected this. The wage topic, of course, hadfirstbeen the subject of discussion between the partiesregarding the Company's wage proposals and in the coursethereof the Union's wage demands had been put forward.On a number of the union proposals,, the Company saidproblem and it had many employees who absented themselves for onereason or another and did not work a full 40-hour week. The incentiveprogram offered by the Company therefore had a modest objective, namelyto encourage employees to work a full workweek which presumably anemployer is entitled to expect, albeit this employer was also offering 5 centsan hour more per hour to all employees who worked a full week. 'T'hisincentiveprogram is to be contrasted with, for instance, an employer on apiecework system Under such a system an employee has a quota of say 50units per hour in orderto earn a nummumrate.Units produced above thequota are paid for at an incentive rate. If the employer offers a union insuch an industry an incentive rate or a higher incentive rate, it may wellentail a substantial increase in the speed at which employees will have towork to cam the incentive since the minimum quota will be geared to anyincentive offered. An incentive; therefore, in such circumstances, is notnecessarily as beneficent as it may appear on its face.I MIDWEST CASTING CORP.527that its position would depend on what was agreed upon onother items, e.g., three additional holidays; the Companysaid that the wage rate agreed to by the parties would havea bearing as to the granting of additional holidays.One of the union proposals was for a checkoff,irrevocable for a year or for the contract duration. Thematter of checkoff had been discussed in prior bargainingsessionswhen the contract proposed by the Company wasbeing discussed. On December 2 when the union checkoffproposal came up, the Company would not agree to theunion proposal. The Company also said that it had onlyone secretary in its office to handle all the office work andin view of the Union's lack of cooperation in not devotingenough time to negotiations the Company felt it should nothave the burden of collecting dues and it now proposed thatthe Union collect its own dues.Another of the Union's contract proposals was for a"PensionPlan (Molders National Plan) 5 cents byCompany and 5 cents deducted from each employee."When this proposal was reached on December 2 as thepartieswere going down the list of proposals, theCompany's position is a matter of sharp conflict in thetestimony of Lyon, who was present, and Swafford whowas also present. No corroborating witnesses testified insupport of the conflicting versions.12Swafford testified that, when the matter of the unionpension proposal was reached, Lincoln said that he was notgoing to talk about pensions, that pension plans were wherethe unions cheated their members and look at Jimmy Hoffaand the hotel in Hot Springs. Swafford said that he was notset on the Molders National Plan but would consider anyplan that would grant the same benefits for the money.Lincoln said, according to Swafford, we are just not goingto talk about pensions.Lyon testified that nothing was said to the effect that theCompany would not discuss pensions. He states that therewas some reference to the Teamsters pension plan and theCompany had made some remarks about how plans hadbeen manipulated and also referred to Jimmy Hoffa.According to Lyon, the Company said that it wassympathetic to a pension plan but that it did not want theMolders National Plan or any union administered plan.Lyon testified that nothing had been explained about thepension plan proposed and he did not know anything aboutit.Although Swafford said he was not dead set on theMolders National Plan, the matter of pensions was notpursued after the Company, on the above occasion, askedSwafford if pensions was a big item and he said, no,according to Lyon.The Examiner believes that the Company spoke criticallyof union pension plans including the Molders NationalPlan proposed by Swafford. We believe that Lincolnprobably did say something to the effect that he did not12The union committeemen were present in December as were the twocompany attorneys Lincoln and Lyon and the management officials. At thehearingLincoln examined Lyon as the principal company witnessregarding this and other phases of the negotiations13Probably a party who follows a course of surface bargaining is theleast likely to outnghtly refuse to even discuss a particular subject sincesurface bargaining by definition is a technique of going through themotions or appearance of bargaining on all subjects,it is the antithesis ofovert refusal to even discuss a bargaining demand.14No attempt was made to amend the complaintwant to discuss a union plan such as had been offered andreferred to Hoffa and some hotel as purported examples ofunion pension malfeasance.We have difficulty in believing that any experiencedlabor law attorneys such as Lincoln and Lyon would havetaken the position that they would not even discuss thesubject of pensions or any pension plan. It is elementarylaw that pensions are a mandatory subject of bargainingand in no other instance, throughout the negotiations, hadthe Company refused to discuss a particular subject, albeitthe General Counsel charges that there was only surfacebargaining.13 Also, since nothing had occurred between theCompany and the Union regarding the matter of pensionsafterDecember 2, we deem it of some significance thatSwafford, in describing a meeting on February 3 at whichthe Federalmediatorand the Company and the Unionwere present, testified as follows:... the meeting started . . . the Union went over theissues that were open[thematters that were stillunresolved issues ] and we had 8 issues open at that time... Wages was No. 1. Union dues checkoff, No. 2; jobpostingwas No.3 [4 was union clause regarding skilland ability]; 5.was contract . date or term; 6.Elimination of B classifications;7. 10% adjustment forcrane operators; 8. [method by which union wouldnotifyemployees engaged in any wildcat workstoppage]There was no mention of pensions being anissue.Certainlyif the Company had earlier said that it would not discusswages, this would not have inhibited the Union from listingwages as an issue still outstanding.We think the same istrue of pensions.Pensions was not an issue,we believe,because it never came into full bargaining focus onDecember 2 or thereafter, either by what the Company saidor by an effort by the Union to bring the matter into fullfocus as a continued bargaining demand in issue betweenthe parties. The subject was more or less passed over. Wealso note that the complaint, although describing therespects in which the Company refused to bargain, makesno reference to pensions although in his brief the GeneralCounsel states that Respondent refused to discuss pensionswith the Union.14The parties met next on December 3, with the Federalmediator present. The parties briefly described the status ofthenegotiationsand their respective positions. TheCompany resubmitted its contract proposal that had beenthe subject of negotiations in the prior sessions but which ithad withdrawn on December 2 after the Union had rejectedthe various wage proposals offered by the Company.15 TheCompany said, however, that its proposal did not includecheckoff and it was not offering checkoff.16The mediator then placed the parties in separate roomsand they remained separated for about 1-1/2 hours while15Lyon testified that the contract proposal had been withdrawn onDecember 2 because of what the Company regarded as the Union'ssummary rejection of the additional wage offers made by the CompanyAccording to Lyon,the contract withdrawal was attributed to companyfrustration over the Union's position on wages and the Company hopedthat the withdrawal would shock the Union into adopting a morereasonable stance regarding wage increases.16Here and/or at prior and subsequent meetingsthe Company's statedreasons for not agreeing to checkoff were: (1) union lack of responsibilityand cooperation in participating in more and longer negotiation meetings;(Continued) 528DECISIONSOF NATIONALLABOR RELATIONS BOARDthemediator spoke with them separately. At one pointduring the separation the mediator asked the Union for aproposal on a 3-year contract. The Union said, 25 cents perhour increase each year, plus 5 cents incentive, or a total of80 cents. The mediator had conferred with the partiesseparately on this occasion at some length on the variouscontract items in dispute. At-one-point-he told the Union.that the Company offered 3 days pay in thecaseof death inthe family; an additional holiday; increase call-in pay from2 to 4 hours. The Union said this would not settle thecontract and that there were other items to be resolved. Atlength the parties were brought back together by themediator. The Company then offered a wage increase of 5cents the first year, plus a 5-cent incentive; 7 cents thesecond year, plus a 5-cent incentive; and 10 cents the thirdyear, plus a 5-cent incentive. The Company said that if thisofferwas rejected by the Union and the employees itrepresented, the Company did not intend to operate theplant.17 Swafford testified that it was understood that hewould present the company proposal to the membership atthe December 4 meeting. Swafford also testified that justbefore the December 3 meeting adjourned the mediatorstated to both parties "that he felt that there was no roomfor a settlement, and that if either side had any changes tocontact him and he would arrange a meeting later." 18 Nofuture meeting was arranged although Swafford said thathe had a membership meeting the next afternoon, Friday,December 4, and would be available. Lincoln said he wouldbe gone for the weekend to attend the Arkansas-Texasfootball game on Saturday. Lyon or Lincoln said that Lyonwould be in town and the Company would like to beinformed whether the Union at its Friday meeting voted toreject or accept the Company's offer or whatever.On the morning of December 4, Lyon was summoned tothe plant by Milwee, the representative of the parent ofRespondent. Lyon and Lovett, an attorney colleague, metwithMilwee and Coulter at the plant. It was decided toincrease the Company's wage offer to the Union so that atthe union meeting that afternoon, when the membershipvoted, the Company's best and firmest offer would be votedon. The additional money was placed in the incentive sinceitwas believed that this would ameliorate the absenteeproblem and thus give the Company some return.19 Theoffer in cents for the 3-year contract was, therefore, 5, 7,and 10; and a 15-cent incentive for the first year instead of(2) company office staff consisted of one secretary who handled all paperwork, including accounts payable and receivable,letters,insuranceprogram for employees, and payroll, the latter being a manual and not anautomated operation (these facts about the one office clerical areundisputed and acknowledged in the record); and (3)in anotherplant ofthe Company, it recalled an employee because of his skill and passed overtwo other employees. The two latter employees were on checkoff (thusmanifestingunion membership)but the man recalled had revoked hischeckoff authorization several months previously. The Union involved fileda charge of discrimination against the Company, alleging that the recallwas based on discriminatory reasons. Although the charge was ultimatelydismissed, it caused the Company expense and time The Companytherefore did not in the instant plant wish to have a checkoff and did notwant to know (through checkoff) who was or was not a union member andwished to protect itself from possible future grievances or charges on theground that this or that personnel action favored a nonunion employeewho was not on checkoff as distinguished from employees having theirdues checked off and thus knownas union members17December 3 was a Thursday The old contract expired at midnightthat night Both parties were aware that there was a scheduledmeeting of5; a 10-cent incentive for the second year; and a 5-centincentive the third year. The Company regarded this offeras a 52 cents package.Lyon contacted Swafford and asked to meet with himand his committee that afternoon about 3 p.m. before theunion meeting. When asked by Swafford, Lyon said theCompany would pay the wages of the committee forattendance at the meeting. Preparatory for the meetingLyon had the entire contract retyped embodying thereinthe various matters previously agreed upon.When Swafford came to the plant that afternoon helearned from Superintendent Schutter that some of theemployees had been milling around and not working, andhad expressed uncertainty about what they would do20Schutter told them to go home if they were not going towork, which they evidently did. The Union had not votedon a strike and had not ordered any work stoppage.At the meeting between the Company and Swafford andthe union committee that afternoon, Lyon passed outcopies of the revised contract including the new wage offer.He made it clear that the contract offered was firm and saidthatmatters not included would not be included. He saidthat the Company had decided to operate the plant and notlockout on Monday and that, whether the Union voted toaccept or reject the contract, the Company was going toplace the wage package it had offered into effect. Lyon andother company witnesses state that Swafford made nocomment or protest when the Company said that it wasgoing to place the wages into effect. Swafford testified thathe said, "I protest this." In any event, after discussing someother aspects of the contract the meeting adjourned, withthe understanding that the Company would be advisedwhether the union membership voted to accept or to rejectthe contract.Since the Company had said that it was going to place ineffect the wage offer whether or not the Union accepted theoffer, in our opinion, there was not much to be said bySwafford on this aspect. As a factual matter, however, weare not persuaded that he said anything by way of protest atthis time. Further, and more importantly, neither Swafford,the Union, nor the employees, on December 7, protestedagainst the increase or refused to accept it or went onstrike.21 The employees continued to work at higher wagesthe union membership on the afternoon of Friday, December 4.18Lyon's version is substantially the same. He states that the mediatorsaid that it did not"seem like either side was going to be willing to move,that we could not get a contract and there was no point in just dragging itout."The Examiner believes that the mediator said both the remarksattributed to him by Swaffordandthose described by LyonisThroughMilwee and others, Respondent at the hearing offeredevidence regardingRespondent's type of business and product, thecompetition it was experiencing as the result of various factors in theeconomy, and the fact that the Respondent had operated at $72,000 lossfor the year.Respondent estimated the wage and fringe package that it wasoffering as costing $62,000 and that its offer was on the high sideconsidering its financial position and that such offer was therefore firm.Although the Company did not plead inability to pay during negotiations,Swafford testified that the Company did discuss the competition it hadfrom other foundries and the fact that its business was off.20The old contract had expired.21The strike did not take place until January 18, 1971, about a monthand a half after the wage increases went into effect MIDWEST CASTING CORP.529than those received under the expired contract while'negotiations continued.22Returning now to the chronology of events,the Unionheld its membership meeting after its representatives hadmet with the Company as described above.Swafford calledLyon on the evening of December 4 and said themembership had rejectedthe Company's offer.He said, wewill be in touch with the FederalMediationService.Swafford said nothing about the Company's prior declara-tion that the wage offer would be implemented whether ornot the Union voted to accept or not.He said nothingabout employees not working under such wages oranything of a protesting nature.23 By letter to Lincoln onDecember 7, Swafford confirmed that the union member-ship had rejected the Company'scontract proposal butSwafford suggested that the parties continue to negotiatefor a reasonable contract.On Monday,December7, the Companybegan payingthe higher wage that had been offered to and had beenrejectedby theUnion on December4. Also,on December7, the Company wrote a letter to its employees.The letterstated that the Company and the Union had beenattempting to negotiate a new contract but had reached animpasse and had been unable to agree.The Company saidthat it was necessary to operate its business under termsthat would result in prices for its products that would beacceptable to its customers.24 The letter then listed variousitems or terms requestedby theUnion to which theCompanyhad agreed.The letter set forth the December 4wages that it had offered to the Union and said that theUnion had stated that it would not take less than 75 cents,plus a 5-cent incentive pay. It was also stated that theCompanyhad refused the union demand for checkoff. Theletter concluded:The Companynotified the Union on Friday, December4, 1970,that it planned to start paying the new wagesoffered bythe Company,effectiveMonday, December7, 1970.Therefore all employees who continue to workwill be paid on the basis of the new wages offered by theCompany.On December 18, through the Federal mediator, a22Even prior to December 4, Swafford had indicated to the Companythat the Union had no plans to strike upon the expiration of the oldcontract and he counselled the employees to continue to work This wasnot the situation where employees, because of a wage increase, refused to,strike despite the efforts of the union representative to bring about a strikein order to exert pressure on the employer.23 Swafford testified that at itsDecember 4 meeting the unionmembership took no action regarding a strike and he had recommendedthat they continue to work (which would be under the higher wage scalethat the Company had said it was placing in effect), while the Umon^continued to negotiate. Swafford's recommendation was followed.24Elsewhere in the record, it appears that prior to the expiration of theold contract the Union had indicated that it was amenable to a 30-dayextension of the old contract. The Company decided that it needed toknow its costs for the ensuingyearor 3 years in order to bid on customers'business.It decided that the new contract should beresolved rather thanextend the old contract for a brief period and that it would be unrealistic touse the wages of the old contract as its costs in making future bids forbusiness It therefore assertedly made its best wage offer to the Union onDecember 4 and decided that, in the posture of the bargaining, it wouldand could use the wages of its best and firmest offer as the basis of costestimates for the future, with or without a contract, depending on whetherthe Union accepted or rejected what the Company considered to be a firmand ultimate offer.meeting was arranged. The parties discussed the matters onwhich they were apart. The Union mentioned,inter alia,that it had to have checkoff and job posting. Wages werediscussed. The Company said it was firm on the money.The Union said that if the Company would not change itsposition on money they were wasting their time. Themediator separated the parties, spoke to them, and broughtthem together again. According to Swafford, the meetingconcluded with the mediator saying that he did not see anyroom for a settlement, that he would ask both sides to takea close look at their positions, and if either side had anychanges, that they should call him and he would arrangeanother meeting. The meeting had lasted from about 5 p.m.to 7:30 p.m.The parties met on January 15, 1971, with the mediator.They went over and discussed the various matters in theproposed company contract on which they were indisagreement. During the meeting the Union said that onwages it proposed 20 cents the first year, 25 the second year,and 25 the third year plus the 5-cent incentive for the 3years. The Company said that it was firm on its wage offer.Swafford also brought up the matter of the minimum ratefor laborers in the Company's proposed contract which wasset forth as $1.60, and $1.65 after 30 days.25On December 4 when the Company gave the Union itslatest contract proposal, Swafford had commented on thefact that the minimum rate therein for laborers was thesame $1.60, $1.65, whereas during the term of the oldcontract it had been upped to $1.70 and $1.75.26 TheCompany replied on December 4 that it was not willing tochange its (December 4) contract proposal of $1.60, $1.65on laborers.The foregoing, therefore, is the background, whenSwafford, on January 15, again raised the question of whythe laborers' minimum in the current contract proposal wasnot $1.70, $1.75 instead of $1.60, $1.65. The Company saidthat on laborers it wanted to be in the position of payingonly what it had to pay in order to hire them and if it couldhire laborers at $1.60 it would do so, or, if it had to pay$1.70 to hire them, it would do S0.27The above explication of the laborers' matter, while25The old contract provideda minimumrate for laborers of $1.60 and$1.65 after 30 days. The Company's first contractproposal to the Union onNovember6 was, as tolaborers, thesameas the old contract. The nextwritten contract proposed by the Companyon December4 was apparentlythe same. The old contract and the subsequent company contract proposalsprovided that the Company could unilaterallyagree topay ratesin excessof the minimumto present or futureemployees. In the 18 points submittedto the Company by the Union for changes to be made in the expiring oldcontracttherewas no referenceto the laborers' minimum rate nor anyreference to, or proposal about, the contractlanguage givingthe Companythe unilateralright to pay ratesin excess of the minimum.26 Swafford testifiedthat sometimeduring the term of the old contract,the Company had informed Swafford and the unioncommitteethat it hadchanged the laborers' rate to $13D and, $1.75 (as it lxad the tight-to-dounder the contract terms). It is not clearthat the Company changed therates inthe old contract at that time from $1.60, $1.65 to $1.70, $1.75, orwhether it simply began hiring laborers at $1.70, $1.75 and advised theUnion that it had changed the rates for laborers. The physical evidence ofthe old contractshows no change.24While this is a hardbargaining stance, itwas what the Companycould do and did underthe termsof the old contract and what itsproposals, from November 6 on, consistently provided in writtenterms. Inshort, the Company did not want to raisethe minimumcontract rate forlaborers from $1.60, $1.65 to $1.70, $1.75 although it apparently was paying(Continued) 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomewhat extended in order to make it intelligible, is notintended to convey the impression that this subject was themajor topic of discussion or dispute on December 4 orJanuary 15. It was one of a variety of topics discussed bythe parties and consumed no more time than other mattersin dispute.The basic disputes on January 15, as on prior occasions,included, for instance, the general wage increase, checkoff,job posting, and some other matters. On various matterstherewas some movement on the part of either theCompany or the Umon or both but on other matters therewas no progress. The meeting concluded with the mediatorremarking that there had not been enough movement tosettlethecontract.Neither party proposed anothermeeting.On January 16 at a union meeting, Swafford states thathe reported on the matters still in dispute. He named thevarious matters such as wages, checkoff, and so forth, andsaid the Union was still trying to reach an agreement. Hesaid the decision was up to the membership whether theywished to continue to work or to strike. At this point theGeneral Counsel asked Swafford,Q.Was any mention made of the Company puttingthe wage increase into effect?A.Yes, right.The witness then said that he had stated his opinion that thewage increase was entirely wrong and was an unfair laborpractice.28A strike was voted and it commenced onJanuary 18 with picket signs bearmg the Union's name andthe words "On strike."The next bargaining session was on February 3, asarranged by the mediator. The Umon enumerated theissues in dispute. They were: (1) wages; (2) checkoff; (3) jobposting; (4) ability, skill, and aptitude being subject toarbitration; (5) term of the contract; 29 (6) elimination of Bjob classifications; (7) 10 percent up wage adjustment forcrane operators; (8) ' type of notification by Union toemployees who engaged in illegal walkout. Lincoln askedSwafford if the Umon would accept the company moneyoffer (wages) in the event that the Company agreed to itemstwo through eight. Swafford said that would not settle thecontract.The parties discussed the matters in dispute.During the meeting the Union proposed in wages that therebe an increase of 20 cents, plus 5 cents incentive, the firstyear and 20 and 5 the second year, and 20 and 5 the thirdyear. The Company did not agree. The Company said thaton checkoff it would allow a union representative to comeinto the plant on a designated day to collect dues and that itwould provide tables and chairs. This was not acceptable tothe Union. The Union said that on the crane operators itwould accept 5 percent instead of 10 percent. TheCompany did not agree. The Union made a proposal onits current relatively few laborers $1.75, some of whom had possibly beenhired at $1 60 and some possibly at $1 7028 In the Examiner's opinion the wage increase was not a major factoror a catalyst in the strike vote and we doubt that it was a factor with theemployees who voted to strike. Indeed, Swafford's original testimonywherein he described to the employees the points at issue between theUnion and the Company did not mention the wage increase and thismatter was not raised by the Union with the Company at anytime after theincreasewas announced on December 4.29The Company wanted the contract to be 3 years from December 4and retroactive. The Union's position was that the 3 years should be fromitem 8 above which was not accepted.The Company agreedto arbitration on ability,skill, and aptitude.Other mattersremained with little or no progress made.The parties met on February 16 with the mediator. TheUnion proposed an increase in the first year of 15 cents,plus a 10-cent incentive;15 and 10 the second year; and 20and 5 the third year.The Unionsaid it had to have checkoffand job posting.The Company said that wages were a bighangup and it was not prepared to change.Theydiscussedother issues but made only slight movement.The Unionsaid that it did regard the term of the contract as a realhangup.The next meeting was March 1, with the mediator. TheCompanypresented a complete contract which,it consid-ered,embodied changes made or offered,plus someadditions.Wages were the same as the Company's lastoffer,described above in connection with the offer onDecember4.The Uniondid not agree on wages andproposed 15-cent and 10-cent incentives; 15 and 10; and 20and 5 for the 3 years. The Company did not agree. Thecontract proposal provided for job postingfor 2 days.Although the Union had demanded 3 days, it accepted thejob posting,a matter long in dispute.Other matters thathad been agreed to were in the contract.30 The Union said ithad to have checkoff.The Companyoffered some changesin its position regarding Bclassifications but there was noagreement.The Union made a proposal regarding notifica-tion to employees who engaged in an illegal work stoppagebut this was not acceptable to the Company.Apparentlythere was agreement on the contract term,that it should runfrom December 4, 1970,as proposedby the Company.On March 12 the next meeting was held.The parties wereunable to resolve the various matters on which they hadbeen apart. On checkoff,the Company again mentioned itsclerical problem of one clerical employee in the office andreferred to the possibility of having to hire another clericalto handle the work.Itproposed that it would grant acheckoff if the Union would pay a portion of the cost in theamount of $25 per month.This was not acceptable to theUnion.The Companydiscussed having a provision in thecontract whereby the Company could place the plant on a4-day,10-hour workweek.However,theUnion did notagree and the proposed written contract submitted by theCompany on March 1,plus some additions submitted onMarch 12,still'provided for the 5-day, 8-hour week, andhad nothing about the 4-day week.Although some effort was made to arrange anothermeeting,the fixing of a mutually satisfactory datefoundered on the conflicting schedules of Swafford and thecompany representatives.As of the close of the instantrecord no further meetings had been held.the date the contract was signed.30The March 1 contract proposal set forth the laborers' minimum as$1.65, and $1 70 after 30 days. Although the record indicates that this wasthe first time the Company had set forth anything but $1.60 and $1 65 onthis item, there is nothing in the record about what was said about this onMarch 1. In retrospect,thismatter of the laborers, since it was notmentioned after January 15 (and only on December 4 and January 15) andwas not listed by the Union thereafter as one of the unresolved issuesbetween the parties, does not appear to have been a major obstaclebetween the parties. MIDWESTCASTING CORP.531ConclusionsThe complaint alleges that Respondent refused tobargain in violation of Section 8(a)(5) and (1) of the Act "inthatRespondent: (a) Negotiated with the Union in badfaith and with no intention of entering into any final orbinding collective bargaining agreement. (b) Withdrew itsentire contract proposal on December 2, 1970, includingthose portions on which agreement had been reached. (c)Refused to negotiate with respect to a contracturalprovision for voluntary checkoff of union dues. (d) On orabout December 7,1970, unilaterally, and without reachinga bargaining impasse, granted a wage increase to theemployees in the unit described in paragraph 7. (e) On orabout December 7, 1970, promised the employees in theunit described lif paragraph 7 above that they would receiveincreasedwages if they refrained from engaging inprotected concerted activities and threatened to withholdwage increases from the said employees if they engaged inprotected concerted activity."The Trial Examiner does not agree that the evidenceshows that Respondent negotiated in bad faith or engagedin surface bargaining with no intention of entering into acontract. In our opinion, the evidence, which we havedescribed at some length, indicates genuine collectivebargaining and a desire to conclude a contract. The factthat Respondent was firm on various matters and desired acontract with terms that it regarded as acceptable is notillegal.The Union on its part was also seeking a contractwith terms that were acceptable to it.In overall context, we do not regard the Company'swithdrawal of its entire contract proposal on December 2,1970, as 'a refusal to bargain or as evidence of bad faithbargaining. In view of the Respondent's reinstatement of itscontract proposal at the next bargainingsession onDecember 3, Respondent's explanation that its action was abargaining tactic designed to evoke a more receptiveresponse by the Union to company proposals hithertorejected is' credible. In bargaining, parties not infrequentlyresort to various ploys but such moves must be appraised inoverall context.Although in its original contract proposal Respondenthad offered the same checkoff provision as the old contract,i.e.,checkoff authorization of an employee revocable anytime at the will of the employee, the Union had notaccepted that proposal by December 2. The Union wasdemanding an irrevocable checkoff as that term isexplained earlier in our Decision. After December 2, theCompany no longer offered checkoff. The Company toldthe Union, in effect, that it regarded checkoff as somethingof a favor wholly for the Union's benefit and that theCompany did not feel that, what it regarded as the Union'slack of responsibility in failing to meet more frequently andfor longer periods and its attitude on various company31 "It is plain that the negotiations were carved on primarily on behalfof Respondents [employer] by a busy and successful lawyer.It isunderstandable that in a busy law practice some difficulty arises in givingas prompt consideration to the requests of a representative of the opposingside as would entirely satisfy the other. Nevertheless.[this] does notexempt the employer from the normal requirements that nothing be donefor the purpose of stifling an opportunity for discussion There remains onthe employer the positive legal duty to meet and confer with the Union atproposals suchaswages,merited a checkoff from theCompany.It is the Examiner's primary responsibility to evaluatewhether the parties were bargaining in good faith andwhether their variousbargainingpositions were reasonablytenable; but it is not his function to substitute his views forreasonably tenable positions of the parties. For instance, wedo not undertake to say that the Union's wage demandswere too high or the Company's wage offer too low; or thatone position or the other was right or wrong on the lengthof time seniority should be retained after layoff; or that theUnion was right or wrong in feeling or saying at one stagethat the Company was not interested in a contract but wasout to break the Union; or that the Company was right orwrong in criticizing the Union for not meeting morefrequently and for longer periods.We evaluate all theforegoing types of positions in an overall context and unlessthey are so untenable or so contrary to good-faithbargaining as toreveal a desireto frustrate agreement, wedo not focus on this or that bargaining position as illegal,regardless of whetherwe agreeor disagree with a particularposition of one of the parties.While parties in contract negotiations are not required tomeet every day for 14 hours a day and while there is noprecise formula as to how much availability for meetings isrequired, there have been a substantial number of cases onthe matter of the availability of a party's representative forbargainingsessions.These cases most commonly areagainst employers and in many instances involve theavailability of an employer attorney and his committee.Unless it was agreeable to the opposite party, we have littledoubt that an employer representative in bargaining, e.g.,an attorney or employer officials, would be in a difficultlegal position if he or they were available for bargainingonly three or four times a month or only for 3 or 4 hours inthe evening because he represented many other clients inother contractnegotiationsand grievances and so forth,and because the officials had a plant or plants to run duringthe day. The genuineness of the facts, namely that arepresentative is in fact a very busy man or that officialshave other work to do and do not wish to subordinate it,does not confer absolution.31The evidence shows that Swafford was a busy man andwe understood his position as to why his committee wouldnot meet during the day or for long duration at night. Asidefrom the fact that theissue isnot before us, we do not findthat the Union was not bargaining in good faith because ofits relative unavailability formore frequent and longermeetingsinNovember up to December 2. But we alsobelieve that Respondent was irritated by the situation andthat it did view the situation as indicating irresponsibilityand a lack of cooperation on the Union's part.32 We believethat all thiswas acontributing factor to a harder bargainingstanceon Respondent's part on December 2 and 3,reasonable times andintervals."N.L R B. v. Exchange Parts Company,339F 2d 829, 832-833 (C.A. 5); A.H. Belo Corporation v. N L R B.,411 F.2d959, 968 (C.A. 5), (Company couldnot meet more than oncea week for 2hours because its attorneyhad negotiations with other unions.)32 In our opinion,the Respondent,for instance,had nolegal obligationto pay theunion committee for attendanceat daytimebargaining sessions.Swafford'sduties andschedule andthe committee'savailability and_compensation were primarily an intramural union matter. 532DECISIONS OF NATIONALLABOR RELATIONS BOARDparticularlywith respect to the granting of checkoff, asRespondent, in fact, told the Union. Regardless of whetherwe agree or disagree with the position adopted byRespondent or its reasons, we do not regard it as evincingbad-faith bargaining.We do not believe Respondent'sposition was adopted in order to thwart the consummationof a contract. We do not find that, as alleged, Respondentrefused to negotiate regarding checkoff.33With respect to the wage increase of December 7, 1970, itisour opinion that the parties had reached an impasse onthe wage issue and that the Union and the employeesacquiesced in the wage increase and continued to work atthe higher wage until such time as they chose to strike, morethan a month after the increase went into effect.On December 2, the Company's wage offer was 5 (cents),5 and 5, plus a 5-cent incentive in a 3-year contract. TheUnion's demand was for 75 cents in an 18-month contract.The Union then proposed 60 cents in an 18-month contractwhich the Company believed was actually 72 or 73 cents ifthe fringes were correctly calculated. The Company offered5, 7, and 10, plus a 5-cent incentive. The Union rejected thisand said they were getting nowhere. The Company said theunion wage demand was excessive and to impress upon theUnion that the Company considered the Union's demandsbeyond reason, the Company withdrew its contractproposal.The parties met with the mediator on December 3 andwere kept apart for 1-1/2 hours while he attempted to evokefrom either party a basis for bridging the wage gap (andsome other issues) separating the parties. The best offerfrom the Union was a 3-year contract with 25, 25, 25, and 5,or a total of 80 cents as compared with their original offeron December 2 of 75 cents in an 18-month contract and alater offer of 60 cents (alleged by the Company to beactually 72 cents) in an 18-month contract. The Company'sproposal did not come near the Union's latest 80-centproposal. The best the Company would do was 5 and 5; 7and 5; and 10 and 5 or 37 cents. The Company said that ifthis offer was rejected by the Union at its December 4union meeting, the Company intended to close the plant on33We have also considered that Respondent on the matter of checkoffcited its one-woman clerical force and that at various times Respondentagreed to having a union representative come into the plant on adesignated day to collect dues or that it would grant a checkoff if theUnion would contribute to the clerical expense bypaying $25a month forthe checkoff service. TheUnion displayedno interest in the proposedalternatives but adhered to its demand for checkoff by the Companywithout qualifications.On this matter of proposed alternatives to checkoffas pertinent considerations in determining good faith in bargaining the HK Portercase(H. KPorterCompany,153 NLRB 1370) is of some interest.The Trial Examiner and the Board in that case found that the companyhad not bargained in good faith regarding checkoff The Trial Examiner'sDecision,adopted by the Board, noted that during the bargaining thecompany had refused to agree to checkoff.The decision states that theunion then proposed that its financial secretary or its stewards be allowedto collect dues in the plant during nonworkhours. Thecompany rejectedboth alternatives;but the implication is present in the case that if thecompany had accepted either alternative or had counterproposed eitheralternative originally, inreplyto the union demand for checkoff, a findingof refusal to bargain might not have been made.In the Court of Appealsthe refusal to bargain finding was affirmed,with the Court observing,interaka,that "On several occasions the Union offered to withdraw its demandfor checkoffif theCompany would permit union stewards to collect duesduring nonworking hours. . .But the Company rejected this alternativeas well."(United Steelworkers[H K Porter Co.] v. N.L.R B,389 F 2d 295(C.A.D.C.).)The same implication exists, in our opinion,as described above.December 7. The Union evinced no receptivity to theCompany's offer but agreed to submit the companyproposal to the union membership. At the conclusion of theDecember 3 session, the mediator, an objective, disinterest-ed, and qualified observer of the bargaining positions of theparties, stated "that he felt that there was no room for asettlement."No one present disputed the accuracy of thisobservation. The mediator went on to state "that if eitherside had any changes to contact him and he would arrangea meeting later." No future meeting was scheduled.Just before the union meeting on December 4 theCompany increased its wage offer to the Union and said, ineffect, that this was its best and firmest offer and that itwould continue to operate and would place the wage offerin effect on December 7 whether accepted or rejected bythe Union. The Union rejected the wage offer on December4 .34As we have indicated, we believe that the parties hadreached an "impasse on wages and that the Company'splacing its wage offer into effect was not illegal.35 This isnot a situation where an employer refuses to agree to granta wage increase in the course of bargaining with a union butthen turns around and grants a wage increase unilaterallyto the employees; nor is it a situation where the employerunilaterally offers and gives a higher wage increase toemployees than he had offered to the Union as bargainingagent. Here, the Company made its offer to the Union andthe Union, with the vote of its membership, rejected theoffer.The same offer was then placed in effect by theCompany.36 There was no bypassing or doubledealing.Neither the Union nor the employees were obliged toreceiveThe increase wages. They were free to strike. TheCompany had obtained no contractural agreement byimplementing its wage offer. The Union and the employees,although they would not agree to bind themselves to acontract specifying the offered wages, chose to accept theincreased wages until such time as they elected to strike.Evidently they believed that, during the period while theemployees were being paid higher wages than those in theold contract, the Union, through negotiations, might secureCheckoff is a method or procedure for collectinguniondues. No methodor procedure is immune to counter proposals or to alternate collectionmethods when the subject is in the collective-bargaining arena and theoffering of tenable counterproposals will often indicate the existence ofgood-faith bargaining The case reached the Supreme Court on the issue ofthe remedial power of the Board to correct a finding of refusal to bargainon the subject of checkoff. The validity of the finding of a refusal tobargain by the Board and the Court of Appeals and any implicationstherein were not before the Supreme Court and were not disturbed(H KPorter Company v. N.LR.B.,397 U.S. 99).34When Swafford notified Lyon of the rejection on December 4,neither party made a different offer or proposal nor suggested a date foranother meeting.is stilla deadlock whether, produced by one or anumber of significant and unresolved differences in positions "TaftBroadcasting Co.,163 NLRB 475. The Examiner does not regard the factthatbargaining on wages did not commence until December 2 asdispositive Impasse is a question of fact under all the circumstances.36 "An employer is not required to lead with his best offer; he is free tobargain.But ... he has no license to grant wage increases greater that anyhe has ever offered the Union at the bargaining table." In a footnoteat this point, the Court stated, "Of course, there is no resemblance betweenthis situation and one wherein an employer, after notice and consultation,`unilaterally'institutes a wage increase identical with one which the Unionhas rejected as too low...:. N.LR.B. v. Katz,369 U.S. 736. MIDWEST CASTING CORP.an even higher wage than that offered and implemented bytheCompany. If eventually a higher wage was notobtained, the Union could then strike if it chose to do S0.37The Examiner does not regard the Company's letter tothe employees on December 7 as illegal. It was a factualaccount of the status of negotiations between the Companyand the Union. The latter was not denigrated orundermined. Its status as bargaining agent was referred toand it was plain from the letter that as the result ofcollective bargaining the Union had obtained the Compa-ny's agreement to various improved working conditionsand fringe benefits 38 The wage offer was described as thatwhich had been offered to the Union and rejected. Theletter said that the Company had told the Union onDecember 4 that it was placing the wages in effect onDecember 7, and that this would be done and that,beginning on December 7, the new rates would be paid.It is obvious, in our opinion, that the wages that theCompany would be paying on December 7 and thereafterwould be paid to those who worked and would not be paidto those who did not work either because they struck orotherwise did not work. Those who work are paid and thosewho do not work are not paid. Whatever the wages theCompany would be paying on December 7, whether old ornew rates, would be received by those who worked andwould not be received by people who chose not to work.Since the Company was going to pay the new rates onDecember 7 all employees who worked would be paid onthat basis. This was so stated in the letter.39While the Company probably hoped that the employeeswould not strike, it is no threat or illegal inducement to tellemployees that those who work will be paid the wage rate in37Absent some wholly unexpected and cataclysmicbusiness disaster, itwould be virtually impossible, legally and practically, for the Company,afterDecember7, to offera lower wagescale to the Union in acontractthan the scalethat the Company had placed in effect onDecember 7. Butthe Union could demand a higher wagescale in return for a contract andtheCompanycould agreeif it wished. In short, when the Companyimplementeditswage offer on December 7, future bargainingcould resultin higher wages than those implementedon December 7 but could notresult in lower wages unlesstheUnion agreed (a highly unlikelyoccurrence).The Union and the employees therefore chose to continue tonegotiateand not strike (having offered to extend the old contract for 30days andcontinue toworkat the old wages,there was no reason not to533effect at the time they work and that those who do not workwillnot receive any pay. In this case the wages onDecember 7 would be and were the new wages that theCompany had previously offered to the Union.It is recommended that the complaint be dismissedbecause it is not sustained by a preponderance of theevidence on the record as a whole.The instant hearing closed on April 21, 1971. On July 21,1971, the Trial Examiner received from Respondent amotion to reopen hearing and adduce additional evidence.On July 26, 1971, the Trial Examiner received from theGeneral Counsel an opposition to Respondent's motion.The motion in essence seeks to introduce in evidence acontract executed by the Union and the Respondent onJuly 16, 1971. The argument by Respondent is substantiallythat the contract and parts thereof refute and render mootvarious complaint allegations.We disagree. Actions by theparties subsequent to the hearing and in a period followingthe litigation have, in this case, little or no relevance ormateriality as to the issues litigated. Positions or actionstaken subsequent to the hearing may have been due to achange in position by the parties or may have been due tothe ultimate effectiveness of prior illegal tactics, if there hadbeen such tactics, or may have been due to the priorlitigationexperience itself.We have not consideredposthearing events in arriving at our decision in this caseand we deny Respondent's motion. As requested byRespondent in its motion by way of alternative action, wewillplace the motion and its July 16, 1971, contractattachment, as well as the General Counsel's opposition, ina rejected exhibit file.work for 30 or 45 days at the higherwages effectuatedby the Company)since negotiations on wageshad nowhereto gobut up, from the Union'sstandpoint, once the Employerimplemented a wageoffer which thereuponbecame anactualfloor as tothe termsthat would be embodied in acontract.38Inter aka,the letter stated: "During the bargainingthe Company hasagreed to these requestsby the Union"(underscoringsupplied): [the itemsare listed].39 ". . . the right to bargain collectivelydoes not entailany`right' toinsist on one's position free from economic disadvantage."American ShipBuilding Co v. N.L.R B,380 U.S. 300.